Citation Nr: 1236346	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for asbestosis.

2.  Entitlement to an initial, compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestosis, been raised by the record (see Statement of Accredited Representative in Appealed Case, July 20, 2012).  However, the Veteran indicated in a signed statement dated July 26, 2011, that he did not desire to pursue this claim.  As such, the Agency of Original Jurisdiction (AOJ) shall attempt to clarify whether the Veteran wishes to pursue this claim.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's pulmonary symptoms, to include coughing, wheezing, and shortness of breath, as well as deficiencies demonstrated during a pulmonary function test, are due to a non-service-connected lung disorder.

2.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by Level I hearing impairment in the right ear, and Level XI hearing impairment left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6833 (2011).

2.  The criteria for an initial evaluation of 10 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in January 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the Fargo, North Dakota Regional Office (RO) in April 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for each disability on appeal.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied for each issue.  

Further, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of any claim decided herein, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were provided in February 2010, with subsequent addendums, in order to ascertain the current severity of the Veteran's disabilities.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, each VA examination report is adequate, as a thorough review of the file was conducted in each instance, and physical examinations provided findings relevant to the issues at hand.  The Veteran's complaints and lay history were also considered and discussed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Increased Ratings

In this case, the Veteran claims that his currently service-connected asbestosis and bilateral hearing loss are more severe than indicated by his non-compensable evaluations.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods in which either issue on appeal resulted in symptoms that would warrant staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

Asbestosis

The RO granted service connection for asbestosis in an April 2010 rating decision, and a noncompensable rating was assigned.  The Veteran's disability is evaluated under C.F.R. § 4.97, Diagnostic Code 6833 (2011).

The Board notes that respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817, and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).

Under Diagnostic Code 6833, asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease.  This Formula states that a 10 percent evaluation is warranted for FVC (Forced Vital Capacity) of 75 to 80 percent predicted value, or; DLCO (Diffusion of the Lung for Carbon Monoxide) by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio-respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requiring outpatient oxygen therapy.  38 C.F.R. § 4.97.

Based on a review of the record, the Board finds that a compensable rating for asbestosis is not warranted at this time.  Turning to the evidence, a December 2006 private report indicated a small, left pleural effusion, shown on x-ray, and pneumonia of the left lower lobe was suspected.  Later that month, the Veteran continued to cough, with sputum, though his wheeze had decreased.  Respiration was easy with good air entry and slight bronchospasm.  There were some crackles in the left base.  In October 2007, a private report noted that the Veteran had a history of chronic obstructive pulmonary disease (COPD).  Wheezing was increased and air entry was diminished.  In June 2009, he sought treatment for a productive cough.  He was short of breath and was wheezing.  Later that month, the Veteran reported that spots on his lung were detected at the Mayo Clinic several years prior, and that asbestosis was suspected.  

In conjunction with his claim for service connection, the Veteran was afforded a VA examination in February 2010.  The Veteran reported a history of lung surgery three years prior, which the examiner presumed was a pleurodesis.  He also reported a productive cough for the prior 15 years, with occasional wheezing and shortness of breath.  A CT scan demonstrated extensive pleural and parenchymal scarring in the posterior left apex, presumably post-inflammatory.  There was also mild linear parenchymal scarring at the posterior left lung base, and interstitial scarring at the anterior left lung base.  The lungs were otherwise well-expanded and slightly hyper-inflated.  There was no nodule, infiltrate, or congestion.  There was no adenopathy or pleural effusion.  Small, calcified pleural plagues were noted in the anterior left upper and mid-lung fields.  The Veteran was diagnosed with asbestosis at that time.

A February 2010 pulmonary function test (PFT) indicated that FVC was 98 percent predicted, and that DLCO was 41 percent predicted.  Following a request from the RO to assess the Veteran's PFT from the standpoint of his asbestosis, as well as his non-service-connected COPD, the examiner analyzed these results in an addendum opinion dated March 31, 2010.  It was noted that the Veteran's current symptoms included cough, wheezing, and shortness of breath.  It was further noted that his prior lung surgery was likely the result of COPD and associated chronic bronchitis, as was his productive cough and wheezing.  

With regard to the PFT itself, the examiner stated that, in cases of COPD with a low FVC, the measurement of total lung capacity (TLC) may help to determine if a superimposed restrictive disorder (such as asbestosis) is present.  In this case, the Veteran's FVC was slightly decreased, but the TLC was dramatically increased.  It was noted that this scenario can be seen with COPD.  However, TLC would be decreased with asbestosis.  As for the Veteran's low DLCO reading, the examiner noted that this measurement was typically decreased in cases of COPD, as well as asbestosis.  As such, that reading is not determinative in this situation.  Per the examiner, the Veteran's decrease in FVC was due to COPD, as this measurement is normal in cases of pure asbestosis.  Taking each of these factors into account, the examiner opined that the Veteran's primary functional impairment was due to his non-service-connected COPD, and not asbestosis.  It was noted that the opinion was based upon the Veteran's history, a physical examination, a review of applicable medical literature, and a review of the PFT.  

The Board notes that there is no competent medical evidence to contradict the opinions provided in the above cited VA examination report, which essentially demonstrates that the Veteran's symptoms, as well as pulmonary function deficiencies, are related to his non-service-connected COPD.  As such, the preponderance of the competent evidence shows the Veteran's service-connected asbestosis is not the primary cause of his symptoms or decrease in functional capacity, and therefore the compensable criteria under Diagnostic Code 6833 are not met.  Instead, the Veteran's symptoms have been attributed to a non-service connected disorder.  Because this is a case where the medical evidence clearly demonstrates that his pulmonary symptoms are due to a non-service-connected disorder, and that the Veteran's service-connected asbestosis is essentially asymptomatic, the Board finds that there is no need to attribute any pulmonary symptoms shown to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, a compensable evaluation for asbestosis under Diagnostic Code 6833 is not warranted at this time, as his asbestosis has not been shown to cause FVC of 75 to 80 percent predicted value, or DLCO SB of 66 to 80 percent predicted, despite a PFT which demonstrates deficiencies in these areas.

Bilateral hearing loss

With respect to the Veteran's service-connected sensorineural hearing loss, the Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing.  See Id.  

Regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2011).  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b) (2011).  

A review of the evidence of record reveals that the Veteran was afforded a VA audiological examination for compensation purposes in February 2010.  Following an audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
45
55
LEFT

95
90
100+
100+

The puretone threshold average was 43 in the Veteran's right ear, and 96 in the left.  His best speech discrimination score was 96 percent in the right ear.  His left ear could not be tested due to tolerance issues.  Under the applicable schedular criteria, the findings above represent Level I hearing impairment in the right ear, and a Level IX in the left, under Table VI and Table VIA, respectively.  

However, pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Viewing this case in the light most favorable to the Veteran, and presuming that a speech discrimination score would fall between 0-34 as a result of his profound left ear hearing impairment, findings represent Level XI in the Veteran's left ear under Table VI.

When combined on Table VII, the Level I designation in the right ear, coupled with the Level XI designation of the left ear, result in a 10 percent rating based on the results of the February 2010 VA examination.  The mechanical application of the rating criteria, therefore, warrants a compensable rating for bilateral hearing loss at this time.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also reviewed the Veteran's VA outpatient treatment records, as well as private reports, that show treatment for hearing loss.  Unlike the VA examination report, these additional reports did not include audiograms or the comprehensive information necessary to evaluate the Veteran's disability in the context of the rating criteria.  Thus, the records do not contain sufficient evidence by which to assign a rating in excess of 10 percent.

In light of the foregoing, the Board finds that a rating of 10 percent, but no higher, is warranted for the Veteran's bilateral hearing loss.  Accordingly, the Veteran's claim is granted to this extent.

Additional considerations

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. breathing difficulty and a loss of hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of each disability have been accurately reflected by the schedular criteria.  While the Board acknowledges that the Veteran has essentially lost hearing in the left ear, such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability on appeal requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that an initial, compensable rating is not warranted for the Veteran's asbestosis as manifestations of this disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the Veteran's claim must be denied.  With regard to the Veteran's bilateral hearing loss, the Board has determined that a disability rating of 10 percent is warranted in this instance, after viewing the evidence of record in the light most favorable to the veteran.









(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial, compensable evaluation for asbestosis is denied.

Entitlement to an initial evaluation of 10 percent for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


